BROSKY, Judge,
dissenting:
I respectfully dissent. While I concur with the majority’s determination on the merits of each issue presented, I would nonetheless quash the current appeal.
Pa.R.C.P. 227.1 requires that post-trial motions, specifying the grounds for post-trial relief, must be filed within ten (10) days of the filing of a decision in a non-jury trial. See Pa.R.C.P. 227.1(b)(2), (c)(2). Grounds not specified in timely post-trial motions are deemed waived. Id.
In the matter sub judice, the trial court handed down a final order on April 23, 1987, awarding judgment to appellee in the amount of $18,100.00. That order was entered upon the docket on April 29, 1987. As the order of February 3, 1981, granting appellee’s motion for judgment on the pleadings, pertaining to liability, was interlocutory, and hence non-appealable, see Swift v. Milner, 296 Pa.Super. 463, 466-467, 442 A.2d 1144, 1146 (1982), the entry of judgment on April 29, 1987 was the first final appealable order, and appellant was bound by Rule 227.1 to file post-trial motions, raising all issues intended to be preserved for appellate *314review, including the propriety of the grant of partial judgment on the pleadings, within ten days of the entry of judgment.1
As appellant failed to file post-trial motions following the entry of judgment on April 29, 1987, I believe appellant has not preserved any issues for determination on the merits, and would quash.

. The majority does not find the absence of post-trial motions to be problematic in this matter. The majority reasons that the order granting partial judgment on the pleadings' as to liability, albeit interlocutory, and nonappealable, was “final” on the question of liability, and incapable of modification or reversal beyond the term of court, thereby obviating the need for post-trial motions. I cannot agree.
In the case of Yudacufski v. Commonwealth of Pa., Dept. of Transportation, 499 Pa. 605, 454 A.2d 923 (1982), in which appellant challenged the trial court’s denial of his pre-trial motion for change of venue, the Supreme Court held that appellant’s failure to include his venue challenge in post-trial motions, under the then-existing Rule 227.1, did not preclude appellate review. In response, Rule 227.1 was amended the following year to clarify that pre-trial civil rulings must be raised in post-trial motions to be preserved for appellate challenge, see Pa.R.C.P. 227.1(b)(1), and the following was included in the Explanatory Comment:
In Yudacufski v. Commonwealth, Department of Transportation [cite omitted], the Supreme Court noted that the Rules of Civil Procedure governing post-trial practice ‘do not specifically include a requirement that pre-trial rulings must be raised in post-trial motions in order to be preserved.’ Subdivision (b) now contains such a provision. (Emphasis supplied).
Moreover, it is well settled law that the thirty (30) day term of court rule, which precludes modification or reversal of final, appealable orders after the expiration of thirty (30) days, does not apply to interlocutory orders, which may be modified or reversed after the expiration of the term of court while the proceeding yet remains in the trial court. See In Re: In the Interest of C.K., 369 Pa.Super. 445, 458-459, 535 A.2d 634, 641 n. 3 (1987); see also Atlantic Richfield Co. v. J.J. White, Inc., 302 Pa.Super. 276, 279, 448 A.2d 634, 636 (1982), citing Commonwealth v. Bowden, 456 Pa. 278, 309 A.2d 714 (1973). As the order granting partial judgment on the pleadings, albeit "final" on the question of liability, was interlocutory, it was subject to modification or reversal upon the filing of post-trial motions.